DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record has failed to suggest, either singly or in combination, a novel rod apparatus including an external pipe fitting,  with a hollow interior, a multi-section rod including at least two rods which are the same outer diameter and can be unfolded so that the first rod is in the external pipe fitting, where the rods can be folded to lie parallel and adjacent to each other, the device including a linking rope that runs from the external pipe fitting through the first rod to end in the second rod, and where a positioning unit has a positioning component attached to the first rod and a locking component directly attached to the linkage rope and located within the first rod such that to fold the rod, the external fitting is pulled away from the rods and the linkage rope is therefore loose enough to allow the rods to fold.
The prior art generally teaches folding rods with linkage ropes with spring retracting devices that keep constant tension on the ropes such as DE 10215593 A1. Other ropes are made of elastic (“bungee”) ropes that provide the tension inherently (such as the first embodiment of Hyman) or a separate mechanism (such as the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2016174571 A1, Lah, Hu, Lee, Lenhart, and Heim teach foldable rods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480.  The examiner can normally be reached on M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636